Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	
	Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Pat. No. 10,350,070 (“the ‘070 patent”) is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Specification
The disclosure is objected to because of the following informalities: in col. 4, ll. 14 and 19, the description refers to buck’s fascia as 6h; however, the location of buck’s fascia previously in the description at col. 2. l. 53-54 and on the drawings is indicated as 6j.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sheet having openings” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Any amendment to the drawings must conform to the requirements of 37 CFR 1.173(b)(3) as outlined in MPEP 1413 and provided here:
The provisions of 37 CFR 1.173(b)(3)  govern the manner of making amendments (changes) to the drawings in a reissue application. The following guidance is provided as to the procedure for amending drawings:
(A) Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. Any request to do so should be denied.
(B) Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a Figure to be revised. Any replacement sheet must comply with 37 CFR 1.84  and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word "Amended" at the bottom of that figure. Any added figure must be identified as "New." In the event that a figure is canceled, the figure must be identified as "Canceled" and also surrounded by brackets. All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings.
(C) If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as "Annotated Marked-up Drawings", and it must be presented in the amendment or remarks section that explains the change to the drawings.
In addition, the examiner may desire a marked-up copy of any amended drawing figure, and so state in an Office action. A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.
(D) If any drawing change is not approved, or if any submitted sheet of drawings is not entered, the examiner will so inform the reissue applicant in the next Office action, and the examiner will set forth the reasons for same.

Claim Rejections - 35 USC § 251
Original Patent
	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
	Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the specification states at col. 3, ll. 15-18 and col. 4, ll. 13-15,
The prosthesis, when in place around buck’s fascia 6j, may be anchored using sutures joining net sheeting 70 to buck’s fascia 6j or to tunica albuginea 6g, or both.  

Gauze sheath 110 provides a functional means for suturing the distal end 30 of body 10 to buck’s fascia [] so that body 10 is unable to move longitudinally.  

However, the specification does not disclose a first and a second gauze sheet.
	 
	Therefore, claims 1-2, which are directed to a first and second gauze sheet do not satisfy the “original patent” requirement.
	Claims 1-2 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The ‘070 patent specification does not provide support for a first gauze sheet and a second gauze sheet.  Rather the ‘070 patent discloses net sheeting 70 which may be made from silicone.  See col. 3, ll. 9.  Further, the specification additionally teaches a gauze sheath 110.  See col. 4, ll. 4-5.  These two structures are independent from one another as both disclosed in the specification and shown in the drawings.  The new claiming of a “gauze sheet” presents a combining of these two structural elements which is not supported in the original patent specification.  Therefore, at the time of the invention, the inventor did not have support for this subject matter.
Additionally, the ‘070 patent specification does not provide support for the “suturing of said cylindrical body to a corpora cavernosum of said penis.”  Rather the ‘070 patent discloses suturing of the device to different anatomical locations in the penis.  As stated in col. 3, ll. 15-18 and col. 4, ll. 13-15,
The prosthesis, when in place around buck’s fascia 6j, may be anchored using sutures joining net sheeting 70 to buck’s fascia 6j or to tunica albuginea 6g, or both.  

Gauze sheath 110 provides a functional means for suturing the distal end 30 of body 10 to buck’s fascia [] so that body 10 is unable to move longitudinally.  

	As indicated above, neither the net sheeting 70 nor the gauze sheath 110 is sutured to a corpora cavernosum of said penis but rather the buck’s fascia or tunica albuginea.  Therefore, at the time of the invention, the inventor did not have support for this subject matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  On skilled in the art cannot discern from the original specification the metes and bounds of “virtual” with respect to the hinge.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,432,929 (“the ‘929 patent”) in view of either US Pat. No. 6,015,380 to Subrini (“Subrini”) or US Pat. No. 6,537,204 to Elist (“Elist”) and further with or without WO 2012/019429.  The present reissue claims 1-29 include limitations to a penile prosthesis/implant that includes an elongate unitary cylindrical body that includes two hingeable portions/halves with attached sheeting.  The ‘929 patent generally claims the same structure but does not require the two portions/halves.  However, the ‘929 patent in view of either Subrini or Elist provides all the limitations of the instant reissue claims (see 35 USC 102 and 103 rejections below) and would have been obvious to combine with the ‘929 patent at the time of the effective filing date of the underlying patent.  Furthermore, claims 30-41 include all the structural limitations as claims 1-29.  Any additional method steps would have been obvious in light of US. Pat. 4,204,530 which is incorporated by reference into Elist.  
Claims 1-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/859,648 (“the ‘648 application”) in view of either Subrini or Elist and further with or without WO 2012/019429.  The present reissue claims 1-29 include limitations to a penile prosthesis/implant that includes an elongate unitary cylindrical body that includes two hingeable portions/halves with attached sheeting.  The ‘648 application generally claims the same structure but does not require the two portions/halves.  However, the ‘648 application in view of either Subrini or Elist provides all the limitations of the instant reissue claims (see 35 USC 102 and 103 rejections below) and would have been obvious to combine with the ‘648 application at the time of the effective filing date of the underlying patent.  Furthermore, claims 30-41 include all the structural limitations as claims 1-29.  Any additional method steps would have been obvious in light of US. Pat. 4,204,530 which is incorporated by reference into Elist. This is a provisional nonstatutory double patenting rejection.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-18, 20-22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6,015,380 to Subrini (“Subrini”).
Regarding claims 1, 10-12, 20-22 and 25, Subrini discloses a penile prosthesis/implant (see col. 1, ll. 5-6) comprising: an elongate unitary cylindrical body (see col. 2, ll. 5-6 and figs. 2 and 4) for subcutaneous implantation into a penis (the device is an implant; therefore, subcutaneous); the transverse cross section is at least in part arcuate (see fig. 4); said cylindrical body having hingeable portions (two cheeks) capable of mutually converging and mutually diverging depending on an erectile state of said penis (this is considered function language and the cheeks meet this limitation since they are only connected by sheet 7 which is very thin and thereby flexible which would allow for movement of the cheeks to accommodate any movement of the penis); and further comprising a first gauze sheet/network member/net sheeting/mesh (DACRON strengthening strip; fabric will have openings in the weave making it read on gauze, net, and mesh) coupled to said cylindrical body (see col. 2, ll. 32-37) in a position enabling suturing of said cylindrical body to a corpora cavernosum of said penis (col. 2, ll. 10-12).  Regarding the elongate body comprising an inner surface, an outer surface, a first longitudinal edge, and a second longitudinal edge; see annotated figure 4 below.  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Pair of first and second longitudinal edges)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer surface)][AltContent: textbox (hinge)][AltContent: textbox (Hingeable portion)][AltContent: textbox (Hingeable portion)]
    PNG
    media_image1.png
    164
    312
    media_image1.png
    Greyscale


Regarding claim 3, the cylindrical body is formed as a single integral part having a length for extending over at least a portion of a length of a penis.  See figs. 2 and 4.  
Regarding claim 4, the cylindrical body has a wall thickness varying circumferentially from a maximum thickness to a minimum thickness.  See fig. 4.
Regarding claim 5, the cylindrical body has a wall thickness varying longitudinally from a maximum thickness to a minimum thickness.  See fig. 2 specifically at #5.
Regarding claims 6 and 11, the cylindrical body has two opposing longitudinal edges defining a longitudinal gap in said cylindrical body.  See fig. 4.  
Regarding claim 7, the cylindrical body defines an oblate space therein.  See figs. 2 and 4.  
Regarding claim 8, the cylindrical body is formed of unitary construction.  See fig. 4.  
Regarding claim 9, the hingeable portions are joined by a virtual hinge (sheet 7).  
Regarding claim 12, the elongate body is flexible such that opposing spaced portions that are defined at least in part by said pair of edges are movable with respect to each other.  The device of Subrini is flexible since sheet 7 is made from DACRON and may be made from gelatinous material.  See col. 2, ll. 27-30.  
Regarding claim 13, the opposing spaced portions are symmetrical.  See fig. 4.  
Regarding claim 14, the sheet is mesh-like (DACRON fabric is woven).  
Regarding claim 15, the elongate body has a wall thickness that varies along a longitudinal axis of the elongate body (see fig. 2) and that is smallest proximate a free edge thereof (see fig. 4).  See also col 2, ll. 14-15.
Regarding claim 16, the elongate body is tapered (fig. 2).  See also col 2, ll. 14-15.
Regarding claim 17, the sheet is configured and dimensioned to permit anchoring of said elongate body to limit axial movement once implanted.  See col. 2, ll. 34-36.
Regarding claim 18, the sheet is disposed along an inside surface of said elongate body.  See col. 2, ll. 11-12 which state that the strip/sheet is intermediate the implant and the corpus cavernosum; therefor, the strip is “along an inside surface.”

Claims 1, 3-18, 20-22, 25, 30-32 and 35-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6,537,204 to Elist (“Elist”).
Regarding claims 1, 10-12, 20-22 and 25, Elist discloses a penile prosthesis/implant (see col. 1, ll. 7-10) comprising: an elongate unitary cylindrical body (see col. 3, ll. 1-2 and fig. 1) for subcutaneous implantation into a penis (col. 3, l. 64); the transverse cross section is at least in part arcuate (see fig. 4); said cylindrical body having hingeable portions (10A and 10B) capable of mutually converging and mutually diverging depending on an erectile state of said penis (this is considered function language and the pair of halves 10A and 10B meet this limitation since they are only connected by netting 70 which is very thin and flexible, as disclosed, which would allow for movement of the halves to accommodate any movement of the penis); and further comprising a first gauze sheet/network member/net sheeting/mesh (netting 70) coupled to said cylindrical body (see col. 4, ll. 51-53) in a position enabling suturing of said cylindrical body to a corpora cavernosum of said penis (see US. Pat. 4,204,530 incorporated by reference, specifically col. 2, ll. 48-57).  Regarding the elongate body comprising an inner surface, an outer surface, a first longitudinal edge, and a second longitudinal edge; see annotated figure 2 below.  

[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Inner surface)][AltContent: textbox (Hingeable portion)][AltContent: arrow][AltContent: textbox (Hingeable portion)][AltContent: textbox (Outer surface)][AltContent: arrow][AltContent: textbox (Pair of first and second longitudinal edges)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image2.png
    300
    502
    media_image2.png
    Greyscale


Regarding claim 3, the cylindrical body is formed as a single integral part having a length for extending over at least a portion of a length of a penis.  See figs. 1-2.  
Regarding claim 4, the cylindrical body has a wall thickness varying circumferentially from a maximum thickness to a minimum thickness.  See figs. 2 and 4-5 and col. 4, ll. 8-12.
Regarding claim 5, the cylindrical body has a wall thickness varying longitudinally from a maximum thickness to a minimum thickness.  See fig. 3-5 and col. 4, ll. 16-18.
Regarding claims 6 and 11, the cylindrical body has two opposing longitudinal edges defining a longitudinal gap in said cylindrical body.  See annotated fig. 2, above.  
Regarding claim 7, the cylindrical body defines an oblate space therein.  See col. 4, ll. 61-62.  
Regarding claim 8, the cylindrical body is formed of unitary construction.  See figs. 3-5.  
Regarding claim 9, the hingeable portions are joined by a virtual hinge (netting 70).  
Regarding claim 12, the elongate body is flexible such that opposing spaced portions that are defined at least in part by said pair of edges are movable with respect to each other.  The device of Elist is flexible since netting 70 is made from silicon.  See col. 4, ll. 1-3.  
Regarding claim 13, the opposing spaced portions are symmetrical.  See fig. 4.  
Regarding claim 14, the sheet is mesh-like (silicon netting 70).  
Regarding claim 15, the elongate body has a wall thickness that varies along a longitudinal axis of the elongate body (see figs. 2-3, longitudinal edges 60 show varying wall thickness) and that is smallest proximate a free edge thereof.  See also col 4, ll. 16-19.
Regarding claim 16, the elongate body is tapered (fig. 3).
Regarding claim 17, the sheet is configured and dimensioned to permit anchoring of said elongate body to limit axial movement once implanted.  See col. 4, ll. 3-6.
Regarding claim 18, the sheet is disposed along an inside surface of said elongate body.  See fig. 2 element 70.  
Regarding method claims 30-32 and 35-41, these claims include limitations to the structure already described in Elist for claims 1, 3-18, 20-22, 25 above.  The additional limitations to method steps are included in the disclosure of US Pat. No. 4,204,530 which is incorporated by reference into the Elist reference.  See col. 3, ll. 61.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2, 19, 22, 26-29 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Subrini or Elist in view of WO 2012/019429 (“the ’429 reference”).
Regarding claims 2, 19, 22 and 33-34, the prior art individually meets the claim limitations as described above for independent claims 1, 10, 20 and 30 but each fail to teach hingeable portions joined by a second gauze sheet extensive on at least one of top surfaces and bottom surfaces of said hingeable portions; the sheet disposed along an outside surface of said elongate body; the net sheeting abutting the outer surface of the elongate body; and the net sheeting being coupled to an outer surface of the elongate body.  
However, the ‘429 reference teaches expanded polytetrafluoroethylene (PTFE) flakes (11) on the exterior and interior surface of a penile implant.  See figs. 1 and 2.  The PTFE aids in the facilitation of in-growth of tissue cells so as to avoid sliding and displacement.  
One skilled in the art would have found it obvious to place additional sheeting (7 and 70, respectively) of both Subrini or Elist onto the outer surface of their respective inventions at the time of the effective filing date of the reissue patent.  The motivation for the incorporation of the teaching would have been in order to realize the benefits of reduced potential for sliding and displacement.  One would have expected the predictable results of penile implant placement and adherence of tissue.  
Regarding claims 26-27, Subrini teaches a penile prosthesis/implant (see col. 1, ll. 5-6) comprising: an elongate unitary cylindrical body (see col. 2, ll. 5-6 and figs. 2 and 4) for subcutaneous implantation into a penis (the device is an implant; therefore, subcutaneous); the transverse cross section is at least in part arcuate (see fig. 4); said cylindrical body having hingeable portions (two cheeks) capable of mutually converging and mutually diverging depending on an erectile state of said penis (this is considered function language and the cheeks meet this limitation since they are only connected by sheet 7 which is very thin and thereby flexible which would allow for movement of the cheeks to accommodate any movement of the penis); and further comprising a first gauze sheet/network member/net sheeting/mesh (DACRON strengthening strip; fabric will have openings in the weave making it read on gauze, net, and mesh) coupled to said cylindrical body (see col. 2, ll. 32-37) in a position enabling suturing of said cylindrical body to a corpora cavernosum of said penis (col. 2, ll. 10-12).  Regarding the elongate body comprising an inner surface, an outer surface, a first longitudinal edge, and a second longitudinal edge; see annotated figure 4 below.  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Pair of first and second longitudinal edges)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer surface)][AltContent: textbox (hinge)][AltContent: textbox (Hingeable portion)][AltContent: textbox (Hingeable portion)]
    PNG
    media_image1.png
    164
    312
    media_image1.png
    Greyscale


Regarding claim 28, the cylindrical body defines an oblate space therein.  See figs. 2 and 4.  
Similarly, Elist discloses a penile prosthesis/implant (see col. 1, ll. 7-10) comprising: an elongate unitary cylindrical body (see col. 3, ll. 1-2 and fig. 1) for subcutaneous implantation into a penis (col. 3, l. 64); the transverse cross section is at least in part arcuate (see fig. 4); said cylindrical body having hingeable portions (10A and 10B) capable of mutually converging and mutually diverging depending on an erectile state of said penis (this is considered function language and the pair of halves 10A and 10B meet this limitation since they are only connected by netting 70 which is very thin and flexible, as disclosed, which would allow for movement of the halves to accommodate any movement of the penis); and further comprising a first gauze sheet/network member/net sheeting/mesh (netting 70) coupled to said cylindrical body (see col. 4, ll. 51-53) in a position enabling suturing of said cylindrical body to a corpora cavernosum of said penis (see US. Pat. 4,204,530 incorporated by reference, specifically col. 2, ll. 48-57).  Regarding the elongate body comprising an inner surface, an outer surface, a first longitudinal edge, and a second longitudinal edge; see annotated figure 2 below.  

[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Inner surface)][AltContent: textbox (Hingeable portion)][AltContent: arrow][AltContent: textbox (Hingeable portion)][AltContent: textbox (Outer surface)][AltContent: arrow][AltContent: textbox (Pair of first and second longitudinal edges)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image2.png
    300
    502
    media_image2.png
    Greyscale


Regarding claim 28, the cylindrical body defines an oblate space therein.  See col. 4, ll. 61-62.  
Regarding claim 29, the elongate body is formed of silicone, the silicone providing sufficient rigidity to the penis for enabling coitus while further providing sufficient flexibility for convenient positioning.  See claim 3.
Regarding claim 26, the prior art individually meets the claim limitations as described above but each fail to teach a network structure abutting the outer surface of the elongate body.  
However, the ‘429 reference teaches expanded polytetrafluoroethylene (PTFE) flakes (11) on the exterior and interior surface of a penile implant.  See figs. 1 and 2.  The PTFE aids in the facilitation of in-growth of tissue cells so as to avoid sliding and displacement.  
One skilled in the art would have found it obvious to place additional network structure of both Subrini or Elist onto the outer surface of their respective inventions at the time of the effective filing date of the reissue patent.  The motivation for the incorporation of the teaching would have been in order to realize the benefits of reduced potential for sliding and displacement.  One would have expected the predictable results of penile implant placement and adherence of tissue.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferees:	/BMF/
		Beverly M. Flanagan
		Primary Examiner, AU 3993

		/Patricia L Engle/                        Acting SPRS, Art Unit 3993